Citation Nr: 1806141	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability evaluation of 100 percent for PTSD.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This case comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In its decision, the RO granted the Veteran's claim for service-connected disability compensation for PTSD and assigned an initial disability rating of 30 percent.  The Veteran appealed the adequacy of the 30 percent rating.  In July 2011, the RO granted an increase in the PTSD rating form 30 percent to 50 percent.  Because he has not been granted the maximum potentially available rating and he has not expressed satisfaction with the amount of the increase, the PTSD rating claim remains part of this appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran asserts that PTSD symptoms prevent him from working.  Finding that the Veteran has submitted evidence of unemployability during the course of his increased rating claim, the Board has identified TDIU as an issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2014 the Board issued a decision denying a disability rating in excess of 50 percent for PTSD.  The Board also denied separate claims for service-connected disability compensation for hypothyroidism and for claimed disabilities of the bilateral knees.  After the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the parties filed a joint motion of both seeking vacatur of the denial of a higher rating for PTSD and remand of the case for further development (JMR).  By granting the JMR, the Court remanded the PTSD issue back to the Board.  The Court dismissed the appeal of the denial of service connection for knee disabilities and for hypothyroidism.

In August 2015, the Board issued a decision and remand.  Once again, the Board denied a rating in excess of 50 percent for PTSD.  The Board remanded the issue of TDIU with instructions to schedule new VA examinations and to consider referral to the Director of the Compensation Service for consideration of a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).  

In a second appeal to the Court, the Veteran argued that, by denying a 70 percent rating for PTSD, the Board erred in failing to give appropriate significance to evidence of suicidal ideation.  The Veteran further argued that the Board's procedural decision to remand the issue of TDIU while denying the PTSD increased rating claim violated Brambley v. Principi, 17 Vet. App. 20 (2003) by making implicit contradictory findings about the completeness of the record.  In May 2017, the Court issued a memorandum decision, vacating the denial of an increased rating for PTSD. The Court made the following statement in response to the Veteran's Brambley argument: "Although the Court may review the schedular components of an increased rating claim when TDIU is remanded or referred . . . the Court finds that, in this case, the issue of . . . TDIU is inextricably intertwined with [the Veteran's] underlying disability rating for PTSD.  Both TDIU and the PTSD rating schedule contemplate unemployability, and therefore, any evidence that [the Veteran] submits on remand in support of entitlement to TDIU may also support a higher schedular rating for PTSD."   

While the PTSD issue was before the Court, the RO was obtaining additional evidence concerning the TDIU claim.  By obtaining recent medical treatment records and arranging new examinations, the RO followed many of the Board's August 2015 remand orders.  The RO did not, however, refer the issue to the Director of the Compensation Service for extraschedular consideration or issue a decision explaining why such a referral was not necessary.  

As the Board will explain below, the evidence is sufficient to grant the Veteran's claim to a rating of at least 70 percent for his service-connected PTSD.  But there is reason to believe that evidence potentially relevant to the TDIU issue is missing from the record.  Because the scope of the Veteran's appeal includes a claim for a still higher 100 percent PTSD rating, the Board has bifurcated the PTSD rating claim into two issues: (1) whether the evidence supports a rating higher than 50 percent for PTSD and (2) whether the evidence supports a 100 percent rating for PTSD.  By organizing the issue in this way, the Board will avoid postponing the payment of increased benefits to the Veteran and give effect to the Court's statements indicating that, in this case, the TDIU and PTSD issues are intertwined. 

The issues of entitlement to an initial evaluation of 100 percent for PTSD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the evidence is at least evenly balanced as to whether PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9411 (2017).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board is granting the only claim decided today, further discussion of the VCAA in this decision is unnecessary.


II.      Increased Rating for PTSD

Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The relevant criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

As noted above, the RO has granted entitlement to service connection for PTSD at an initial 50 percent disability rating, effective March 5, 2009 which is the date of the Veteran's initial claim.

The AOJ has obtained records from the Social Security Administration, which include a psychological evaluation, dated February 2010, the earliest available report of its kind during the relevant appeal period.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  According to the examiner, the Veteran "acknowledged having had occasional suicidal thoughts, but denied intent."  During the examination, the Veteran's affect was constricted and his mood was tense.  But he denied any history of auditory and visual hallucinations.  According to the examiner, although the Veteran had adequate contact with reality, "his judgment and insight seemed somewhat questionable."  The Veteran described a history of addiction to alcohol and drugs and told the examiner that his memory had declined within the past six to twelve months.  In the examiner's opinion, the Veteran remained capable of concentration and was able to complete tasks in a timely fashion in a work environment.  

To help decide the Veteran's initial PTSD claim, the AOJ arranged a VA examination in May 2010.  The examiner wrote that the Veteran met the diagnostic criteria for PTSD and assigned a GAF of 55.  In his interview with the examiner, the Veteran described intrusive thoughts concerning experiences in Vietnam and dreams about stressful events two or three times each week.  The Veteran also said that he was isolated and withdrawn from others.  He was extremely irritable and reported difficulty falling and staying asleep.  The Veteran told the examiner that he most recently worked as a restaurant manager about three years earlier and that he had difficulty keeping jobs due to his temper.  

At the time of the examination, the Veteran was taking care of his elderly mother.  He described relationships with his children as distant.  He noted a significant romantic relationship with a woman, but he said that she did not live close to the Veteran.  During the mental status evaluation, the Veteran's affect was constricted.  The examiner described the Veteran's short-term memory and concentration as somewhat impaired.  Long-term memory and abstract thinking ability were both within normal limits.  

After the Veteran appealed his initial disability rating, the AOJ arranged another psychological examination in March 2011.  At that time, the Veteran described his mood as depressed and mentioned chronic thoughts of self-harm.  He complained of frequent sleep problems, reporting that he only slept two or three hours each night.  The Veteran told the examiner that his depression had worsened and he felt overwhelmed by the responsibility of taking care of his mother.  When the examiner asked him about his thoughts of self-harm, the Veteran denied any specific intention to harm himself or others, but he did report a passive desire for death.  The Veteran denied auditory or visual hallucinations.  According to the examiner, the Veteran's insight was fair and his judgment was appropriate.  The examiner assigned a GAF score of 53.  The Veteran also experienced social isolation and distressing dreams about being trapped.

The Board has reviewed many records of post-service mental health treatment.  During many of his appointments with mental health professionals, the Veteran denied suicidal and homicidal thoughts.  There are VA treatment notes indicating similar denials of suicidal and homicidal ideation dated May 2010, June 2010, November 2011, and December 2011, February 2013, June 2016 and July 2016.  

But an October 2011 VA suicide risk assessment indicates that the Veteran began experiencing suicidal thoughts two or three months earlier and that he thought about suicide daily.  Also in October 2011, according to a VA psychologist's note, the Veteran's "describes his temper as short and his mood as irritable.  He lost his temper twice in the last 3 months.  At a family reunion, he almost physically assaulted a relative.  With his romantic partner, he struck her during an argument. According to the veteran, this is the first time that he has become physical with his girlfriend. He expressed remorse about his reactions and a desire to address this difficulty."

In February 2013, the Veteran described being taken to jail and placed in a special holding cell due to depression and suicidal thoughts.  In October 2016, the Veteran said that he was not planning suicide, but he said he thinks about suicide often.  

The most recent VA PTSD examination took place pursuant to the Board's August 2015 remand order to obtain further information on the effects of all service-connected disabilities, including PTSD, on employment.  The requested examination took place in November 2015.  According to the examiner, the Veteran's PTSD symptoms most closely approximated the criteria for a 70 percent disability rating - i.e., occupational and social impairment with deficiencies in most areas.  According to the examiner, the Veteran experienced depression, decreased energy and motivation, difficulties with short-term memory, and irritability.  The examiner wrote that the Veteran had a tendency toward verbal outbursts.  He also "has suicidal thoughts but does not act on these because of his spiritual beliefs."

According to the November 2015 VA examiner, the Veteran's PTSD symptoms consisted of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.

Analysis

Suicidal ideation is one of the criteria for an increased 70 percent disability rating for PTSD.  38 C.F.R. § 4.130.  In August 2015, the Board decided that, despite some evidence of suicidal ideation, the Veteran's symptoms most closely approximated the criteria for the previously assigned 50 percent rating.  To explain this ruling, the Board emphasized the intermittent nature of the Veteran's suicidal ideation - specifically, that the Veteran frequently denied suicidal ideation - and that the treatment notes uniformly indicated that the Veteran's suicidal thoughts were passive and that he had no serious intention of harming himself.  

In its May 2017 decision vacating the Board's denial of an increased rating for PTSD, the Court relied on its recent decision in Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  In Bankhead, the Court reviewed recent literature concerning suicide among Veterans, noting that "both passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Id. at 20.  The Court explained that because suicidal ideation appears only in the 70 percent evaluation criteria, with no less severe analogues at a lower level of evaluation, "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id.

Having considered the evidence in light of the Court's decision, particularly the post-remand November 2015 PTSD examination report, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's PTSD symptoms have approximated occupational and social impairment with deficiencies in most areas throughout the relevant appeal period.  

The November 2015 VA examiner opined that, in her opinion, the severity of the Veteran's symptoms approximated the criteria for a 70 percent rating.  While this opinion is not binding on the Board, it is persuasive and consistent with the Veteran's statements, the Court's May 2017 opinion, and the other mental health treatment records in this case.

The November 2015 VA examiner reported that the Veteran's symptoms included suicidal ideation.  Although the Veteran denied suicidal ideation on many occasions in the past, there is evidence of similar symptoms for significant periods since the beginning of the appeal period.  Indeed, the March 2011 VA examiner referred to "chronic" thoughts of self-harm and the October 2011 VA suicide risk assessment suggests that the Veteran thought about suicide daily.  The "passive desire for death" described by the March 2011 examiner is within the scope of the 70 percent rating criteria as described by the Court's opinion in Bankhead. When the Veteran was arrested shortly before February 2013, he was placed in a special holding cell after he made statements about suicide.

There is also evidence that the Veteran's symptoms include impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty adapting to stressful circumstances (including work or a work-like setting).  The VA mental health notes describe one occasion when the Veteran physically assaulted his romantic partner.  He also almost attacked a relative at a family reunion.  

For these reasons, the currently assigned 50 percent rating for PTSD potentially understates the severity of the Veteran's symptoms.  The Board will resolve reasonable doubt in the Veteran's favor and assign a uniform 70 percent rating for PTSD throughout the relevant appeal period.     


ORDER

Entitlement to an increased initial evaluation of 70 percent for PTSD is granted.


REMAND

In August 2015, the Board remanded the Veteran's TDIU claim with instructions to provide additional notice to the Veteran concerning the evidence required to establish his TDIU claim, to arrange new VA examinations to assess any occupational impairment related to service-connected disabilities, and to consider the potential need to refer the TDIU claim to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

It appears that the AOJ followed all of these instructions, except the instruction to consider extraschedular referral.  The failure to do so, however, is now moot, because, as a result of the Board's decision to increase the rating for PTSD from 50 percent to 70 percent, the Veteran now meets the schedular criteria for a TDIU rating under subsection (a) of 38 C.F.R. § 4.16 - i.e., he now has one disability rated at 60 percent or more and a combined rating of 70 percent or more.  

Unfortunately, on the issue of whether the Veteran's is actually unemployable as a result of his service-connected disabilities, relevant evidence may be missing.  As the Board ordered, the AOJ obtained examinations concerning both of the Veteran's service-connected disabilities: PTSD and diabetes mellitus type II.  Both examination reports have been associated with the electronic claims file.  The November 2015 diabetes examiner opined that diabetes mellitus did not affect the Veteran's ability to work.  

In May 2016, the AOJ received a letter from Veteran's attorney which suggests that there was a subsequent VA opinion concerning the effects of diabetes mellitus on the Veteran's employment: "Our office is now in receipt of the Veteran's amended Compensation and Pension Examination originally held on November 18, 2015.  [Examiner's name], Assistant Chief of HIMs, reassessed the examination and amended the file on April 20, 2016. . . . . [the examiner] opined that the Veteran's diabetes and complications pertaining to his diabetes render him unable to maintain substantially gainful employment."

The name of the examiner identified in the attorney's letter does not match the names of either the PTSD or diabetes examiners who created the November 2015 examination reports.  Having reviewed the record, the Board has been unable to find any amended VA examination report for diabetes mellitus.  In addition to the post-remand exam reports, the Board has carefully reviewed the post-remand VA treatment records.  But there are no entries corresponding to April 20, 2016 or any entries by the person identified by the attorney as the author of the amended Compensation and Pension examination report.  

The Board will remand the issue of TDIU with instructions to make reasonable efforts to obtain the apparently missing report.  Because the Court determined that the Veteran's PTSD rating appeal is intertwined with the issue of TDIU, the related issue of whether the Veteran is eligible to receive an increased 100 percent rating for PTSD will be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. Review the record and attempt to obtain a copy of the "amended Compensation and Pension Examination" purportedly dated April 20, 2016 and described by the Veteran's attorney in a letter dated May 5, 2016.  Note that the letter indicates that the Veteran's attorney is "in receipt" of a copy of this report and that, if the AOJ is unsuccessful in obtaining this document from internal VA sources, then the AOJ should ask the Veteran's attorney to provide a copy of this report or any other medical report suggesting that the Veteran's service-connected diabetes and complications pertaining to his diabetes render him unable to maintain substantially gainful employment.

2.  Consider the need for any further development based on the information obtained as a result of the efforts described in part one of these instructions.  If a supplement to the November 2015 VA examination report is obtained, the AOJ should review the report to ensure compliance with the Board's August 2015 remand to "discuss the impact of [all symptoms of the Veteran's service-connected diabetes mellitus type II] on the Veteran's occupational functioning."

3. After the above development has been completed, readjudicate the Veteran's claims for an increased 100 percent rating for his service-connected PTSD and for TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


